tcmemo_2010_44 united_states tax_court patrick r turner petitioner v commissioner of internal revenue respondent docket no 29001-08l filed date patrick turner pro_se mindy chou and a gary begun for respondent memorandum opinion kroupa judge this collection review matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule respondent contends that he is entitled to 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code unless otherwise indicated judgment as a matter of law on whether the appeals_office correctly determined to sustain the lien filing against petitioner to collect unpaid interest late filing additions to tax and late payment additions to tax for the taxable years and years at issue we shall grant respondent’s motion background petitioner resided in michigan at the time he filed the petition petitioner failed to timely file a return for either year at issue petitioner eventually filed a return for each year at issue over three years after the filing deadline on each return petitioner reported a tax due but failed to pay the reported tax respondent then assessed the dollar_figure tax due shown on the returns and dollar_figure of statutory interest under sec_6601 respondent also assessed dollar_figure of late payment additions and dollar_figure of late filing additions for both years at issue petitioner failed to pay the assessed amounts respondent thereafter sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice 2all amounts are rounded to the nearest dollar 3respondent applied a dollar_figure withholding credit against petitioner’s liabilities 4petitioner and his wife patricia turner filed joint returns for the years at issue mrs turner is not a party to this collection proceeding as the lien notice and determination continued petitioner timely requested a collection_due_process cdp hearing and objected to the imposed interest and additions petitioner did not challenge the underlying tax petitioner asserted that he was not required to file a tax_return for either of the two years at issue based on the paperwork reduction act of pra u s c sec_3512 petitioner requested that all additions and interest be abated appeals officer thomas anderson ao anderson was assigned petitioner’s collection case ao anderson mailed a letter to petitioner to schedule a telephone conference ao anderson declined to offer petitioner a face-to-face hearing because petitioner raised only frivolous issues ao anderson informed petitioner that to receive a face-to-face meeting he had to assert a non-frivolous issue within a certain period ao anderson also requested petitioner to submit a completed form 433-a collection information statement petitioner responded by requesting a face-to-face hearing but did not raise any non-frivolous issues ao anderson reiterated to petitioner in subsequent phone conversations that he had to raise non-frivolous issues to have a face-to-face hearing ao anderson gave petitioner another opportunity to continued notice were issued solely to petitioner respondent mailed petitioner and mrs turner a notice_of_intent_to_levy and your right to a hearing for tax years and the levy determination is not at issue in this proceeding present a non-frivolous issue petitioner failed to submit any other issues and did not provide the necessary financial information for ao anderson to consider any collection alternatives ao anderson reviewed the material and arguments petitioner presented and determined to sustain the lien filing ao anderson sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or determination notice sustaining the lien filing the determination notice stated that petitioner has not raised any issues that have not been previously ruled to be frivolous by the united_states tax_court petitioner timely filed an imperfect petition seeking relief from respondent’s determination notice petitioner filed an amended petition challenging the assessed interest late filing additions and late payment additions under the pra petitioner does not challenge the self-assessed tax for either year at issue in the petition for review as previously mentioned respondent moved for summary_judgment and petitioner filed an objection discussion we are asked to decide whether it is appropriate to grant summary_judgment in this collection review proceeding summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see eg 116_tc_73 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a the moving party bears the burden of proving that there is no genuine issue of material fact 85_tc_812 79_tc_340 when a motion for summary_judgment is made and supported as provided in rule the party opposing summary_judgment must set forth specific facts which show that a question of material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 petitioner challenges the assessed interest late filing additions and late payment additions asserting that he was not required to file a return because the return violated the pra this and other courts have consistently held taxpayers’ claims based on the pra groundless see eg 970_f2d_750 n 10th cir lack of an omb number on irs forms and notices does not violate the pra 954_f2d_698 11th cir lack of an omb number on a federal_income_tax return does not violate the pra freas v commissioner tcmemo_1993_552 pra does not apply to federal_income_tax regulations or to federal tax forms andreas v commissioner tcmemo_1993_551 pra does not apply to federal_income_tax regulations or to federal tax forms courts have refused to even consider such arguments so as not to suggest they have any credence see schneller v commissioner tcmemo_2006_99 we similarly find that petitioner’s arguments regarding the omb control numbers and the pra lack merit furthermore petitioner’s argument that the pra prevents respondent from charging interest is without merit see wolcott v commissioner tcmemo_2008_153 petitioner also challenges the assessed interest late filing additions and late payment additions on the grounds that respondent denied him the right to a cdp hearing again we disagree a cdp hearing may consist of one or more written or oral communications between an appeals officer and the taxpayer sec_301_6320-1 q a-d6 proced admin regs see 115_tc_329 dinino v commissioner tcmemo_2009_284 this court and other courts have held that a face-to-face cdp hearing is not required under sec_6330 katz v commissioner supra telephone conference procedurally proper williamson v commissioner tcmemo_2009_188 taxpayer not entitled to face-to-face hearing after asserting only meritless arguments stockton v commissioner tcmemo_2009_186 upholding denial of face-to-face conference after the taxpayer failed to raise non-frivolous issue after multiple opportunities leineweber v commissioner tcmemo_2004_17 prior telephone conversations constitute cdp hearing 270_fsupp2d_731 m d n c telephone conversations sufficed affd 85_fedappx_333 4th cir all communications between the taxpayer and the appeals officer between the time of the hearing request and the issuance of the determination notice constitute part of the cdp hearing see middleton v commissioner tcmemo_2007_120 see also dinino v commissioner supra here ao anderson spoke with petitioner on the phone and exchanged written correspondence with petitioner ao anderson gave petitioner ample opportunity to raise non-frivolous issues ao anderson verified that respondent met the requirements of applicable law and administrative procedures we find that petitioner had a cdp hearing with ao anderson in addition we find that petitioner has failed to raise any meritorious issue to suggest that it would be productive or appropriate to remand this case to the appeals_office for further proceedings see 117_tc_183 petitioner has raised no legitimate issue spousal defense or collection alternative see sec_6330 accordingly these issues are now deemed conceded see rule b petitioner has advanced a plethora of groundless arguments we have specifically warned petitioner on two occasions one order dated date and another order dated date to stop making these frivolous arguments we informed petitioner that other taxpayers in similar cases were subject_to a sec_6673 penalty see eg wolcott v commissioner supra schneller v commissioner supra despite these warnings petitioner has wasted the court’s limited time and resources see 119_tc_285 we will not impose a sec_6673 penalty at this time but we caution petitioner that should he bring similar arguments before this court in the future the court may impose such a penalty up to dollar_figure we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit we conclude that there are no genuine issues of material fact and that respondent is entitled to summary_judgment as a matter of law to reflect the foregoing decision will be entered for respondent sec_6673 authorizes this court to require a taxpayer to pay a penalty up to dollar_figure whenever it appears that a taxpayer instituted or maintained a proceeding in the court primarily for delay or that a taxpayer’s position in such a proceeding is frivolous or groundless sec_6673
